Case 8:17-cv-02422-JDW-CPT Document 185 Filed 09/09/20 Page 1 of 5 PageID 5409



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


 DRAGON JADE INTERNATIONAL,                              CASE NO: 8:17-cv-2422-T-27TBM
 LTD., a British Virgin Island limited
 company,

             Plaintiff/Counter-Defendant,

 vs.

 ULTROID, LLC, a Nevada corporation;
 ULTROID MARKETING DEVELOPMENT
 CORP., a Florida corporation; ULTROID
 TECHNOLOGIES, INC., a Florida corporation,

             Defendants/Counter-Plaintiffs.
                                                    /

                    DEFENDANTS/COUNTER-PLAINTIFFS’ RESPONSE
            IN OPPOSITION TO DRAGON JADE’S MOTION TO CONTINUE TRIAL

             Defandants/Counter-Plaintiffs,   Ultroid,    LLC.,   Ultroid    Marketing     and

 Development Corp., and Ultroid Techonologies, Inc. (collectively “Ultroid”), by and

 through undersigned counsel, hereby respond in opposition to Dragon Jade’s Motion to

 Continue Trial, and state as follows:

       I.       Procedural History.

             This action has been pending since Dragon Jade filed suit on October 13, 2017.

 [Doc. 1]. This case was initially set for trial on the April 1, 2019 trial docket. The case was

 continued several months before that trial term due to the withdrawal of Dragon Jade’s

 former attorneys from the Pillsbury Winthrop Law Firm. [Doc. 69, 70, 74]. After the

 substitution by Dragon Jade’s current attorneys, the case was continued from the April

 2019 trial term to the May 2019 trial term, [Doc. 74], then to the September 2019 trial term,

 [Doc. 123], then to the December 2019 trial term, [Doc. 150], and then to the October 2020

 trial term. [Doc. 180]. Dragon Jade has now moved this Court to continue the trial once
Case 8:17-cv-02422-JDW-CPT Document 185 Filed 09/09/20 Page 2 of 5 PageID 5410



 again for an indefinite period of time. [Doc. 182]. Dragon Jade’s attorneys also

 contemporaneously filed a Motion to Withdraw as Counsel. [Doc. 183].

           The Defendants recognize the trial in this case is likely to be delayed due to the

 COVID-19 pandemic. However, the Defendants respectfully submit that this case should

 be tried at the earliest possible opportunity, notwithstanding Dragon Jade’s claimed

 reasons for its newest request for a continuance. This lawsuit has been plagued by

 significant delays which Dragon Jade has captalized upon in order to perpetuate its

 continued theft and international marketing of Ultroid’s intellectual property. By

 continuing to delay this case, Dragon Jade is effectively running out the clock on Ultroid’s

 U.S. patents, while simultaneously applying for Chinese patents and marketing Ultroid’s

 intellectual property as it if were its own.1 Continued delays are depriving Ultroid of its

 competitive advantage and full use of its intellectual property. This has and continues to

 cause significant prejudice to Ultroid and its shareholders.

     II.      Standard on Motion for Continuance.

           Ultroid is entitled to a “just, speedy, and inexpensive determination” of this action.

 Fed. R. Civ. P. 1. A Track Two case, such as this, should be tried within two years after

 the filing of suit. M.D. Loc. R. 3.05(c)(2)(E). A motion for continuance of trial “is distinctly

 disfavored.” Id.



 1
   Dragon Jade’s website markets the Ultroid technology as if it were owned by Dragon Jade and invites
 others to apply to be Dragon Jade’s distributor of Ultroid products. See https://www.dragonjade.com/copy-of-
 history (last visited September 8, 2020). In its 6k submissions to the SEC, Dragon Jade disclosed that its
 proprietary hemorrhoid technology is pending approval with the Chinese FDA (CFDA). See
 https://www.sec.gov/Archives/edgar/data/1456787/000121390019007497/f6k043019ex99-1_dragonjade.htm, slide
 6 (last visited September 8, 2020). Compare this against Dragon Jade’s arguments before this Court when
 moving to dismiss Ultroid’s Counterclaims, in which it disavowed ownership of the Ultroid technology,
 arguing instead that the contract at issue called for nothing more than an option to purchase the technology
 at a later date. (Doc. 127, pp. 20-21) (“The plain language of the EORA makes it clear that its execution is
 not a sale of any of the Assets but rather provides Dragon Jade with an exclusive and irrevocable option to
 have a period to exclusively negotiate the full terms of a potential purchase of the Assets….”) (emphasis in
 original). This Court accepted Dragon Jade’s arguments and thereby dismissed Ultroid’s counterclaims for
 Recission. [Doc. 134, pp. 9-11.] Having secured that victory, along with substantial delays in the case,
 Dragon Jade has upped its efforts to effectuate the complete takeover of Ultroid’s intellectual property
 notwithstanding the pendency of this lawsuit.

                                                      2
Case 8:17-cv-02422-JDW-CPT Document 185 Filed 09/09/20 Page 3 of 5 PageID 5411



           “A district court retains the inherent authority to manage its own docket.” Wilson

 v. Farley, 203 Fed. Appx. 239, 250 (11th Cir. 2006). However, “[i]n the courts, there is room

 for only so much lenity. The district court must consider the equities not only to plaintiff

 and his counsel, but also to the opposing parties and counsel, as well as to the public,

 including those persons affected by the court's increasingly crowded docket.” Young v.

 City of Palm Bay, Fla., 358 F.3d 859, 864 (11th Cir. 2004). See also Idearc Media Corp. v. Kimsey

 & Assocs., P.A., No. 807-CV-1024-T-17EAJ, 2009 WL 413531, at *1 (M.D. Fla. Feb. 18, 2009)

 (“Lenity in scheduling must be balanced against the needs of not only opposing parties

 and counsel, but the public at large.”)

           A showing of good cause is necessary to modify a court’s scheduling order. Fed.

 R. Civ. P. 16(b)(4). This Court’s Local Rules also require a showing of good cause to

 continue a trial. M.D. Loc. R. 3.09(a) (“[A] continuance may be allowed by order of the

 Court for good cause shown.”) “This good cause standard precludes modification unless

 the schedule cannot be met despite the diligence of the party seeking the extension.” Sosa

 v. Airprint Sys., Inc., 133 F. 3d 1417, 1418 (11th Cir. 1998) (internal quotations and citations

 omitted). See also See Turner v. Neptune Towing & Recovery, Inc., No. 8:09-CV-1071-T-

 27AEP, 2010 WL 3154082, at *2 (M.D. Fla. Aug. 9, 2010) (rejecting plaintiff’s argument that

 reopening discovery and continuing the trial would assist her in obtaining counsel

 because she “had ample time to retain new counsel but has not done so.”). This Court’s

 Local Rules also require that a motion to continue trial must be signed by the attorney of

 record, “who shall certify that the moving party has been informed of the motion and has

 consented to it.” M.D. Loc. R. 3.09(d).

    III.      Dragon Jade has not established good cause to support a request for
              continuance.

           Dragon Jade claims that a continuance is necessary due to its CEO, Dr. Stephen

 Lai, having suffered a Transient Ischemic Attack (TIA) in January, 2020. Dragon Jade

                                                3
Case 8:17-cv-02422-JDW-CPT Document 185 Filed 09/09/20 Page 4 of 5 PageID 5412



 offers very little information regarding Dr. Lai’s illness or expected recovery, but

 nonetheless claims he is an essential witness that should be present at trial. This claim

 rings hollow for several reasons.

        Dragon Jade claims that Dr. Lai is an essential witness that must be present to

 testify in person. This must be a new opinion. When Ultroid previously attempted to take

 Dr. Lai’s deposition Dragon Jade fought against those efforts, resulting in substantial

 motion practice and a hearing before the Court, which ultimately led to an order allowing

 the deposition to proceed. [Doc. 79, 85, 94, 95, 105]. The Court granted Ultroid’s Motion

 to Compel, and Dr. Lai’s videotaped deposition was taken on January 9, 2019. Dragon

 Jade’s argument that Dr. Lai’s testimony is “critical to Plaintiff’s case” is therefore a

 newfound belief. Furthermore, Dr. Lai’s videotaped deposition has been preserved for

 trial, thus there is minimal prejudice caused to Dragon Jade if Dr. Lai is not present to

 testify in person.

        Dragon Jade also failed to provide any substantiated information regarding Dr.

 Lai’s TIA in January 2020, or his prognosis or expected recovery. The only information

 provided is a hearsay statement from Dragon Jade’s CFO that Dr. Lai “may not be

 medically fit to participate in trial preparations or to testify at trial.” (Mtn. p. 3.) Seeming

 to acknowledge the insufficiency of this statement, Dragon Jade’s attorneys requested

 more information but have received nothing in response from Dragon Jade. Id. This fact,

 combined with the Motion to Withdraw as Counsel, would seem to indicate that Dragon

 Jade has abandoned this lawsuit. At a minimum, it has failed to reasonably and

 responsibly take measures necessary to ensure that it is prepared to meet the Case

 Management and Scheduling Order deadlines and to prepare this action for trial.

        Dragon Jade has taken an aggressive and unabashed stance on its use of Ultroid’s

 intellectual property. By continuing to delay this case, Dragon Jade is effectively


                                                4
Case 8:17-cv-02422-JDW-CPT Document 185 Filed 09/09/20 Page 5 of 5 PageID 5413



 achieving the relief it demands in this lawsuit – not through a trial by jury, but by running

 out the clock on Ultroid’s patents and thereby depriving Ultroid of its competitive

 advantage. While Ultroid understands the unique circumstances surrounding the

 COVID-19 pandemic, it is respectfully requested that this case be set for trial at the earliest

 possible opportunity – with or without Dr. Lai’s participation.

        WHEREFORE, the Defendants respectfully request this Court enter an Order

 denying Dragon Jade’s Motion for Continuance, and for such other relief as the Court

 deems just and proper.

                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on September 9, 2020, I electronically filed the foregoing

 with the Clerk of the Courts by using the CM/ECF system which will send a notice of

 electronic filing to William E. Lawton, Esq., and Jenna M. Winchester, Esq., P.O. Box 2928,

 Orlando, FL 32802-2928; William J. Simonitsch, Esq., Elisa J. D'Amico, Esq., and Joshua

 C. Carpenter, Esq., 200 South Biscayne Boulevard, Suite 3900, Miami, FL 33131.


                                                   /s/ Joshua B. Walker
                                            JOSHUA B. WALKER
                                            Florida Bar No. 0047614
                                            Walker, Revels, Greninger & Netcher PLLC
                                            189 S. Orange Ave, Ste. 1830
                                            Orlando, FL 32801
                                            Tel: 407-789-1830 Fax: 321-251-2990
                                            jwalker@wrgn-law.com
                                            Counsel for Defendants/Counter-Plaintiffs




                                               5
